OPINION — AG — ** CANDIDATE — ELECTION — NOMINATION ** IS THE DUTY OF THE COUNTY ELECTION BOARD OF YOUR COUNTY TO RECEIVE AND FILE THE NOMINATION PETITION OF A CANDIDATE FOR PARTY NOMINATION TO THE OFFICE OF COUNTY ATTORNEY, THAT IS, IF SAID CANDIDATE IS NOT A LICENSED ATTORNEY OF THIS STATE AT THE TIME HE TENDERS HIS SAID PETITION FOR FILING AND HENCE IS NOT " ELIGIBLE " TO THEN FILE FOR SAID OFFICE WITHIN THE MEANING OF 26 Ohio St. 162 [26-162], 19 Ohio St. 181 [19-181]. SEE OPINION. CITE: 19 Ohio St. 181 [19-181], 26 Ohio St. 162 [26-162], OPINION NO. MAY 11, 1938, OPINION NO. MAY 8, 1948, MAY 11, 1948 (FRED HANSEN)